Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Per Applicant’s request, claims 1, 4-7, and 10-11 are amended. Claim 8 is canceled. Claims 1-7 and 10-11 are pending and have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-7 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
generating training data including an input vector and in association therewith a relationship label value wherein the input vector includes first components, second components and third components, each of these components being of a same dimension, and 
wherein the data class represents a role of the each of words or phrases in the subject data and the relationship label value represents a relationship between specified data classes;
These limitations are mental processes of judgements which can reasonably be performed in one’s mind using pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
the input vector is obtained by loading a distributed representation of each of words or phrases included in subject data stored in a memory into the first components of the input vector, and also into, according to a data class of the each of words or phrases, either the second components or the third components of the input vector,
executing training of a neural network by using the generated training data, the training relating to features of the words or phrases.
Loading data stored in a memory is mere data-gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Executing training of a neural network is insignificant extra-solution activity of applying the abstract ideas, as discussed in MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Loading data stored in a memory is mere data-gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Executing training of a neural network is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Additionally, loading data stored in a memory is well-understood, routine, conventional activity as discussed in MPEP 2106.05(d)(II), example (iv). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: Claim 2 incorporates the abstract ideas of claim 1. The claim recites the following limitations:
sequentially generating input vectors from the words or phrases according to an order in which the words or phrases appear in the subject
sequentially inputting the generated input vectors 
These limitations are mental processes of judgements which can reasonably be performed in one’s mind using pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
a recurrent neural network as the neural network
using each of state vectors that are output values from the recurrent neural network to which each of the generated input vectors is input, executing the training relating to the features of the words or phrases.
A recurrent neural network is an additional element generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Executing training is an insignificant extra-solution activity of applying the abstract ideas, as discussed in MPEP 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A recurrent neural network and executing training are both generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: Claim 3 incorporates the abstract ideas of claim 1. The claim recites the following limitation:
wherein the generating includes generating a connected input vector by connecting input vectors generated from each of the words or phrases
This limitation is a mental process of judgement which can reasonably be performed in one’s mind using pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
the executing includes executing training of the neural network by inputting the connected input vector thereto, the training relating to the features of the words or phrases.
Executing training of a neural network is insignificant extra-solution activity of applying the abstract ideas, as discussed in MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Executing training of a neural network is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: Claim 4 incorporates the abstract ideas of claim 1. The claim recites the following limitation:
the generating includes, using transformation parameters corresponding respectively to surface layer that indicates a literal meaning of a word or phrase, word class and unique representation that are common features between the words or phrases, generating a first distributed representation to be loaded into the first components, a second distributed representation to be loaded into the second components or the third components to generate the input vector.
This limitation is a mental process of judgement which can reasonably be performed in one’s mind using pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include any additional elements. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 4.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: Claim 5 incorporates the abstract ideas of claim 4. The claim recites the following limitation:
the generating includes, when a word or phrase included in the words or phrases corresponds to an entity whose relationship is to be learned, setting the third components to 0 to generate the input vector and, 
when the word or phrase included in the words or phrases does not correspond to the entity, setting the second components to 0 to generate the input vector.
This limitation is a mental process of judgement or evaluation which can reasonably be performed in one’s mind using pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include any additional elements. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: Claim 6 incorporates the abstract ideas of claim 1. The claim recites the following limitation:
acquiring a result of determination
inputting to the trained model a vector 
[a vector] that is generated from one of words or phrases included in determination subject data, and is generated in a same way as the input vector is generated.
Acquiring a result of determination is a mathematical calculation. Inputting a vector and generating a vector are mental processes of judgement which can reasonably be performed in one’s mind using pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
obtaining a trained model by executing the training
Executing training is insignificant extra-solution activity of applying the abstract ideas, as discussed in MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Executing training is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: Claim 7 incorporates the abstract ideas of claim 6. The claim recites the following limitation:
the result of determination includes a value representing a relationship between specified data classes.
This limitation is a mental process of judgement which can reasonably be performed in one’s mind using pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include any additional elements. The claim is not patent eligible.

Claim 10 is a product claim reciting the same features as method claim 1. Claim 10 is rejected for the reasons set forth in the 35 U.S.C. 101 rejections of claim 1.
Claim 11 is a system claim reciting the same features as method claim 1. Claim 11 is rejected for the reasons set forth in the 35 U.S.C. 101 rejections of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (“Joint Event Extraction via Recurrent Neural Networks”, see PTO-892 filed 04/19/2021) in view of Peng et al. (U.S. Patent 10,678,816, see PTO-892 filed 04/08/2022).

Regarding CLAIM 1, Nguyen teaches: A computer-implemented machine learning method comprising: 
generating training data including an input vector and in association therewith a relationship label value wherein the input vector includes first components, second components and third components… and the input vector is obtained by loading a distributed representation of each of words or phrases included in subject data into the first components of the input vector, and also into, according to a data class of the each of words or phrases, either the second components or the third components of the input vector, wherein the data class represents a role of the each of words or phrases in the subject data and the relationship label value represents a relationship between specified data classes; and (P. 302, col. 2, the paragraph above § 3.1.2 teaches a sequence of real-valued vectors                         
                            X
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    . An “input vector” as claimed includes the full sequence                         
                            X
                        
                    . According to the depiction of                         
                            X
                        
                     at the bottom of Fig. 1 on p. 303,                         
                            X
                        
                     includes at least 3 components comprising each vector                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     for each token “a”, “man”, “died”, etc. P. 302, col. 1, § 3.1.1 teaches each                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is a concatenation of the word embedding vector of the i-th token                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     and a real-valued embedding vector for the entity type of                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                    . A “data class” as claimed corresponds to the entity type. A “relationship label value” as claimed corresponds to an event type such as Die and Attack as disclosed by p. 300, col. 2, in the last paragraph and by p. 301, § 2. The event type is associated with the input vector. The Fig. 1 caption states “Green corresponds to the trigger candidate ‘died’ at the current step” and the top 4 boxes of the “died” token vector are colored green in the original reference.)
executing training of a neural network by using the generated training data, the training relating to features of the words or phrases. (P. 303, col. 1, lines 8-11 teaches a recurrent neural network with gated recurrent units, which is depicted in Fig. 1 and labeled “Bidirectional Recurrent Neural Network”. P. 303, col. 1, lines 8-11 indicates that the neural network is trained; training the whole system is taught at p. 305, col. 1, § 3.3, lines 3-5 and the paragraph under the equations. Features of the words is taught at least by the word embedding vector of                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     at p. 302, § 3.1.1, item 1.)
	However, Nguyen does not explicitly teach: each of these components being of a same dimension and loading data stored in a memory
	But Peng teaches: each of these components being of a same dimension (C. 15, L. 20-31; C. 16, L. 21-23 teaches n-dimensional word vector; C. 28, L. 6-10 teaches that each word vector has 200 dimensions. Each component as claimed is interpreted as a word vector.)
loading data stored in a memory (C. 10, L. 5-8 teaches storing QA pairs in system memory 110. C. 10, L. 47-53 teaches generate training data from the stored QA pairs.)
It would have been obvious to one of ordinary skill in the art to have used the same number of dimensions for each of Nguyen’s vectors                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     as taught by Peng. A motivation for the combination is to perform vector algebra with all the word embeddings (Peng, C. 16, L. 14-50), and because pre-trained word2vec word embeddings have the same dimensions. (Peng, C. 28, L. 6-10)
Regarding CLAIM 2, the combination of Nguyen and Peng teaches: The computer-implemented machine learning method according to claim 1, 
Nguyen teaches: wherein the generating includes sequentially generating input vectors from the words or phrases according to an order in which the words or phrases appear in the subject data and sequentially inputting the generated input vectors into a recurrent neural network as the neural network; and (P. 303, in Fig. 1, each vector                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     in                         
                            X
                        
                     is input into the bidirectional recurrent neural network according to the order of each token in the sentence. This limitation is also taught at p. 302, all of § 3.1.2.)
the executing includes, using each of state vectors that are output values from the recurrent neural network to which each of the generated input vectors is input, executing the training relating to the features of the words or phrases. (State vectors are hidden vectors                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                        
                     at p. 302, last 8 lines of col. 2 and p. 303, end of col. 2. Executing training is taught at p. 305, col. 1, § 3.3, lines 3-5 and in the paragraph under the equations.)

Regarding CLAIM 3, the combination of Nguyen and Peng teaches: The computer-implemented machine learning method according to claim 1, 
Nguyen teaches: wherein the generating includes generating a connected input vector by connecting input vectors generated from each of the words or phrases, and (                        
                            X
                        
                     is a connected input vector of multiple input vectors                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     generated from words. See p. 302, § 3.1.2, lines 1-2; and the bottom of Fig. 1 on p. 303.)
the executing includes executing training of the neural network by inputting the connected input vector thereto, the training relating to the features of the words or phrases. (P. 305, col. 1, § 3.3, lines 3-5 and in the paragraph under the equations.)

Regarding CLAIM 4, the combination of Nguyen and Peng teaches: The computer-implemented machine learning method according to claim 1, 
Nguyen teaches: wherein the generating includes, using transformation parameters corresponding respectively to surface layer that indicates the literal meaning of a word or phrase, word class and unique representation that are common features between the words or phrases, generating a first distributed representation to be loaded into the first components, a second distributed representation to be loaded into the second components or the third components to generate the input vector. (P. 302, col. 1, § 3.1.1 teaches “surface layer” as a word embedding vector, “word class” as an embedding vector for the entity type, and “unique representation” as the binary vector whose dimensions correspond to the possible relations between words in the dependency trees. These are for a first component                         
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                     in                         
                            X
                        
                    .)

Regarding CLAIM 6, the combination of Nguyen and Peng teaches: The computer-implemented machine learning method according to claim 1,
Nguyen teaches: further comprising: obtaining a trained model by executing the training; and (P. 305, col. 1, § 3.3, lines 3-5 and in the paragraph under the equations.)
acquiring a result of determination by inputting to the trained model a vector that is generated from one of words or phrases included in determination subject data, and is generated in a same way as the input vector is generated. (p. 305, col. 2, bottom paragraph, line 1; p. 307, col. 1, last 4 lines to col. 2 above § 5.5; p. 307, Table 3, bottom row)

Regarding CLAIM 7, the combination of Nguyen and Peng teaches: The computer-implemented machine learning method according to claim 6,
Nguyen teaches: wherein the result of determination includes a value representing a relationship between specified data classes. (P. 307, Table 3, bottom row shows the JRNN’s performance for different entities for R (the representation vector                         
                            
                                
                                    R
                                
                                
                                    i
                                
                                
                                    t
                                    r
                                    g
                                
                            
                        
                     , see p. 304, col. 1 ¶ 1) which is the output of the RNN. Experimental results are evidence of determining a specified entity type such as event types Die and Attack (p. 300, col. 2, last paragraph). Die and Attack are relationship label values.)

Claim 10 is a product claim reciting the same features as method claim 1. Claim 10 is rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claim 1.
Claim 11 is a system claim reciting the same features as method claim 1. Claim 11 is rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (“Joint Event Extraction via Recurrent Neural Networks”, see PTO-892 filed 04/19/2021) in view of Peng et al. (U.S. Patent 10,678,816, see PTO-892 filed 04/08/2022) and Carvalho et al. (U.S. Patent 11,120,334, see PTO-892 filed 04/08/2022).

Regarding CLAIM 5, the combination of Nguyen and Peng teaches: The computer-implemented machine learning method according to claim 4, 
Nguyen teaches: wherein the generating includes, when a word or phrase included in the words or phrases corresponds to an entity whose relationship is to be learned, setting the third components… to generate the input vector and, when the word or phrase included in the words or phrases does not correspond to the entity, setting the second components… to generate the input vector. (The limitation “when a word or phrase included in the words or phrases corresponds to an entity whose relationship is to be learned” is an event that occurs whenever a sentence has a word in it having a relationship to be learned. Such a word is “cameraman” in the example on p.300, end of col. 2, and “man” in the example on p. 303, Fig. 1 and caption. The limitation “when the word or phrase does not correspond to the entity” is an event that occurs in any sentence having a word that does not correspond to the entity to be learned, such as the word “in” in the example on p. 303, Fig. 1. Since these limitations are not conditional, the BRI does not require an outcome to happen in response to a condition. The BRI includes the limitations quoted above happening concurrently. The BRI of “setting second components” and “setting third components” includes loading vectors                         
                            x
                        
                     into the second and third positions of X (p. 302, in the paragraph above § 3.1.2).)
However, neither Nguyen nor Peng explicitly teaches: setting the third components to 0 to generate the input vector
setting the second components to 0 to generate the input vector
	But Carvalho teaches: setting the third components to 0 to generate the input vector (C. 13, L. 21-22, 29 teaches an unknown token has an embedding of an all zero vector)
setting the second components to 0 to generate the input vector (C. 13, L. 21-22 and 29 teaches an unknown token has an embedding of an all zero vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a sentence having a word whose relationship is to be learned and contains an unknown word in some spot, whose embedding contains zero vectors. A motivation for the combination is that zero vectors are used for the word embeddings for unknown tokens. (Carvalho, C. 13, L. 21-22 and 29)

Response to Arguments
Claim Rejections Under 35 U.S.C. 101 (Remarks pp. 6-7): Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. Applicant argues “The recitation in claim 1 of ‘executing training of a neural network by using the generated training data, the training relating to features of the words or phrases’ is neither ‘a mental process' nor ‘an insignificant extra-solution activity’ and cites Example 39 of the 2019 PEG for support. 
Examiner respectfully disagrees. In Step 2A Prong 1, the limitations “generating training data including an input vector and in association therewith a relationship label value wherein the input vector includes first components, second components and third components, each of these components being of a same dimension” and “wherein the data class represents a role of the each of words or phrases in the subject data and the relationship label value represents a relationship between specified data classes;” are mental processes of judgements. In Step 2A Prong 2, the limitations “the input vector is obtained by loading a distributed representation of each of words or phrases included in subject data stored in a memory into the first components of the input vector, and also into, according to a data class of the each of words or phrases, either the second components or the third components of the input vector” and “executing training of a neural network by using the generated training data, the training relating to features of the words or phrases” are additional elements which do not integrate the abstract idea into a practical application. In Step 2B, the additional elements do not amount to significantly more than the judicial exception. The claim is not patent eligible and the rejections of claims 1-7 and 10-11 are maintained. 

Claim Rejections Under 35 U.S.C. 103 (Remarks pp. 7-9): Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. The combination of Nguyen and Peng teaches each and every limitation of claim 1.
Nguyen teaches: A computer-implemented machine learning method comprising: generating training data including an input vector and in association therewith a relationship label value wherein the input vector includes first components, second components and third components… and the input vector is obtained by loading a distributed representation of each of words or phrases included in subject data… into the first components of the input vector, and also into, according to a data class of the each of words or phrases, either the second components or the third components of the input vector, wherein the data class represents a role of the each of words or phrases in the subject data and the relationship label value represents a relationship between specified data classes; and executing training of a neural network by using the generated training data, the training relating to features of the words or phrases. Peng teaches: each of these components being of a same dimension and loading data stored in a memory. The rejections of claims 1-7 and 10-11 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127